*339Mrs G.Thornton vs West N.O.L.and T. Co.Appellant.
No.8918
Charles F.Claiborne,Judge.
This is a suit for damages suffered by a passenger on a street oar which Jumped the track.
The plaintiff alleged that she was a passenger on one of defendant's street cars on June 12th 1920,in the City of Gretna,seated on the right hand side of the car;.that the oar derailed,and she was thrown from feer seat and hurled across the car,landing on the opposite side from which she was seated, striking her head,her right side and knee and foot,sustaining severe injury and excruciating suffering;that the injury consisted in bruises from which the soars are still visible,that her right foot became infected and had to be operated on;that she received medical attention and was confined to her bed for thirty days and up to the time she filed her suit.June 8th 1921 she was unable to perform her usual work which was farm hand,wash woman or housewife,at which she earned two dollars a day.She itemises her damages as follows;
Physician $150.00
Drugs
Loss of labor 600.00
Suffering 600.00
Permanent injuries 595.00
Total 1950.00
The defendant denied all plaintiff's allegations and further answering averred;
"That some time in the month or June 1920 one of its cars was derailed;that at that time it was going at a very slow spfed.and that said oar merely rolled off the track,Just as easily as if it were running on the rail without any jolting. *340whatsoever,and that said oar rolled off about two or three foot on hard ground level and flush with the track,that there were approximately sixteen passengers in said oar,all of whom and particularly the plaintiff were .ot aware that the oar had rolled off the track,and all of whom had walked away and no one was. hurt from said rolling off the track.Respondent denies that plAintiff received any injuries whatever,and specially avers that at the time Bald car rolled off the track,your respondent's employees requested all the passengers partioilarly the plaintiff,whether. or not they were hurt,and each and all of said passengers Sealed that they were injured particularly the said plaintiff."
There was judgment for plaintiff for $500,00 and defendant has appealed.Plaintiff asked for an increase of the. judgment.
up6n the argument of the case in tiuo uourt the defendant has admitted that under the law it is liable,if plaintiff has suffered any injury,but it denies that she has.Tht defendant off/ered no evidence.
We shall take up the items-of plaintiff's olaim in their order.
1st.Physician.



She spent about $2' in drugs.
3rd Loss of Labor.
She had no steady employment.In the fall she broke corn;at other times she took in washing of bars,quilts,.spreads, and curtains;she made pies and sold them at the faotory.-in-*341shrimp time;she made $2 a day and some times more;she owns a small property,lives in one half and rents the other half; otherwise she supports herself and has always done it.There is absolutely nothing in her testimony that would establish that she was incapacitated from work for any lenght of time.She speaks of nothing but bruises and contusions;nothing broken or even sprained.Dr Gelke mentions nothing bufmultiple contusions and bruises one about her face,one about the chest and a third on her legs.Dr Rossner says " she was bruised;contusions- on her right side,right knee,and her right foot;the great tor on her right foot was badly bruised,an abscess developed,and it had to be lanced;^ lanced it". The amount of their bills,and of the drugs indicate that the plaintiff was not a year in recovering nor incapacitated from work during that time.Plaintiff might have examined them on those two points but abstained from doing it. She might also have introduced their bills in evidence which she failed to do.
4th Suffering.
There is. nothing that would convince us that plaintiff suffered much from her contusions,or that they lasted long. The Doctors were not neard on that subject.
5th There is absolutely no testimony of any permanent injury; the Doctors did not testify that they were yet in attendance. Dr Gelke was employed first;having to be absent the plaintiff called in Dr Rossner.The fact that these Doctors sent in their ees bills would indicate that their services were no longer needed.



Inxthe oase of Frazier No.8608''this day decided we allowed the plaintiff $250'for oontusions.
Lady in street car,hurt in collision,pregnant bruised '-38 A 185
*342Passenger hurt hy derailing train contusions and pain $300-40 A 64^'same cause -$200-41 A 793 .
Passenger thrown from car-injuries not serious $100 52 A 1199 .
Contusions,bruises and ets $225 and $300 -114 La 254
Outs and bruises $100-119 La 191-5 Ct.App 85-,
Plaintiff severely injured and suffered much $150 and $200 -127 La 403-407.
We will allow $76 for medioal services and $250 for all other items.
It is therefore ordered that the Judgment herein be reduced from. $500 to Three Hundred aiK1 twenty five dollars li with five per cent per annum interest from June 8th 1921 until paid and as thus amended that it bo affirmed with costs in both Courts.
Judgment amended and affirmed.
March 19th 1923 .